. The assignee of one G. F. Spurlin filed a bill in chancery and prayed, among other things, that the court would take jurisdiction of the trust estate created by the deed of assignment. Upon this bill the court rendered a decree taking jurisdiction of the trust, and ordered, among other things, that all parties having any claim under said deed of assignment should file the same, verified by affidavit, with the register of the court, within a certain designated time, and that any party in interest should have until a certain specified date to make exceptions to any claim filed under said decree. The appellants,' Winston Jones & Company, filed their claims within the designated time, and the appellees, D. R. Burgess & Company filed their exceptions to the allowance of such claim, within the time required by said decree.
On the hearing of the contest of the claim of Winston Jones & Company before the register, he sustained the objections to the claim and disallowed it entirely. Winston Jones & Company filed their exceptions to that part of the report of the register disallowing their claim, and on the hearing of the report of the register before the chancellor, the court confirmed the report and overruled the exceptions of Winston Jones & Company. From .this decree Winston. Jones & Company appeal, and assign the rendition thereof as error. Reversed and remanded.
Opinion by
Haralson, J.